Title: To James Madison from James Simpson, 21 January 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 21 January 1806, Tangier. No. 105. “I had the honour of addressing you No 104 on the 26th. last Month with information on occurrences in this Country up to that time. I should have told you that in November Denmark paid Muley Soliman twenty five thousand dollars, corresponding with their Stipulation for 1803; thus two years are in Arrear.
                    “Sweden has hitherto made her payments regularly.
                    “The French Commissary for Commercial concerns in this Empire has of late made repeated applications to the Emperour for permission to Ship Cattle for their Ships of War, in the Neighboring Ports of Spain. Polite answers in the stile of excuses for the moment, have only hitherto been returned. This request is rather unwellcome at this time, as it is expected on the part of France the Cattle shall be bought by its Agents at the current prices in the Country and exempted from Duty at shipping, as in the time of Sidy Mohamet; whereas the large supplies taken for the

English Fleets in these Seas and all beyond two thousand head a year for Gibraltar, continue to be paid at extravagant prices; besides a Barrel of Gun Powder for each, delivered into the Emperours Magazines as Duty.
                    “Under the Idea of compelling them to take more Cattle, Sheep & Poultry have been denied them, save only a few Dozens of the latter to a Ship of War at her arrival. It has been matter of astonishment to see that Nation quietly submit to so essential an Innovation, diametrically opposite to the Stipulations of all her Treaties with Morocco prior to the present Reign.
                    “From this line of conduct towards England, this Government has seen a necessity of deviating from its former rule of granting liberal supplies of refreshments to the Ships of War of all Nations visiting its Ports. This has been entirely influenced by Alcayd Hashash, but as it brings considerable sums of money to the Public Treasury, whilst the necessity of the English to supply their Seamen with fresh Meat induces them to submit, representations to the Emperour on the subject will be of no avail; as the Portuguese have already experienced. I have thought proper to be more detailed on this subject than it might have been necessary to trouble you with, did not the privation of small Articles of provision extend to the Officers of the Ships of War of The United States occasionaly calling here. They are however full as liberally supplied as any other.
                    “I persuade myself whilst the inconveniency is made general you will be satisfied it is not possible for me to obtain an exemption in behalf of our Ships.
                    “Mr Gavino has transmitted the sundry Articles I had requested of him to provide for Service and negotiated the Bills for Twelve hundred dollars, without loss. The Accounts of the Contingent Expences of this Consulate for the past year and those arising thereon are made up, former closed by a Ballance of four hundred thirty six dollars thirty eight Cents remaining in my hands, with nearly a sufficiency of the chief Articles requisite for the usual Presents made at the approaching Festival of the Greater Beiram.
                    “I have long enjoyed the pleasing hope of receiving from day to day a favourable decision on the part of Government with respect to my representations on subject of Sallary and of the necessity of a more comfortable House for my residence than Tangier affords, to be obtained for hire. Your many occupations on matters of greater moment, I am well aware may have been the cause of my not having received before now, that consolation on both points I so confidently look up to, from the Justice of the Nation I serve and of its Executive Government. Absolute necessity has compelled me to repeat on both subjects in my Letters to you, if any other mode of procedure be more regular, or on my part essential for furtherance of my views, I pray you to have the goodness to point them out to me, that I may without farther delay avail thereof.
                    “For the first year and following half year after my arrival in this Country, I drew for my Sallary at the rate I have always stipulated, the two Bills were paid without the smallest remark.
                    “Stimulated however by a desire that the matter should be fully understood I wrote on the subject. The then Secretary of State was pleased to answer that untill the claims of the Chief Officers of Government for an encrease of Compensation was disposed of, it would not be adviseable to move on subject of the antient Sallary

for the Morocco Consulate, or to that effect. Unfortunately I cannot at this moment lay my hand on his Letter but I persuade myself copy of it will be found in the Office, if it should be considered expedient to see it. From that day to the present I have let the Sallary go in Arrear, not by any means from a sense of not being entitled to more than I have drawn for, but merely that no person should conceive they had room to say I was geting possession of Publick money. I have brought my private property during that time to the aid of what I have received from Government, to support the dignity of the Office I have been entrusted with, and which I have the conscious satisfaction of Knowing has been done to the fullest effect.
                    “This cannot in Justice to my Family be gone on with, neither assuredly will it be expected. I shall now only add an earnest request that so soon as your conveniency will admit after the receipt of this Letter, you will take those measures you may find necessary for giving me that favourable determination of Government on my Case, my conscience tells me I am fully entitled to, or point out to m⟨e⟩ what is incumbent on me to do to obtain it.
                    “I have no correspondent in the Union to whom I write on this subject, nor have I sought for other support with Government than in the justice of my claim. I beg leave to acquaint you that I find it necessary now to draw for Two thousand dollars, which I request you will direct being paid and charged against me on Account of Sallary; the Bills will bear date tomorrow that the Letter of advice may carry the following No. to this.”
                